IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                               December 10, 2008
                               No. 07-20849
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JOSE SANCHEZ-CASTILLO, also known as Jose Castillo Sanchez, also known
as Jose Sanchez Castillo, also known as Juan Garcia

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-423-1


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Jose Sanchez-Castillo (Sanchez) pleaded guilty to one count of being
“found in” the United States after having previously been deported following an
aggravated felony conviction, in violation of 8 U.S.C. § 1326. He was sentenced
to 96 months of imprisonment.
      Sanchez appeals his conviction for the limited purpose of correcting the
judgment under FED. R. CRIM. P. 36, arguing that the judgment should be


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20849

corrected to reflect that he was convicted of “being found in” the United States
and not of “illegal reentry,” the offense that is listed on the judgment. He argues
that “being found in” the United States and “illegal reentry” are distinct
offenses.
      Rule 36 authorizes us to correct only clerical errors, which exist when “‘the
court intended one thing but by merely clerical mistake or oversight did
another.’” United States v. Steen, 55 F.3d 1022, 1025-26 n.3 (5th Cir. 1995)
(quoting Dura-Wood Treating Co. v. Century Forest Indus., Inc., 694 F.2d 112,
114 (5th Cir. 1982)). In the district court’s judgment, the “Nature of Offense”
description, “[i]llegal reentry after deportation following a conviction for an
aggravated felony,” so closely tracks the § 1326 title, “[r]eentry of removed
aliens,” that it bears no indicia of the district court having made a mistake or
oversight. Rather, it appears that the district court intended the “Nature of
Offense” to refer generally to the title of § 1326. Such a method of reference to
§ 1326 is not uncommon; in fact, this court has often used the term “illegal
reentry” in reference to violations of § 1326 generally. See, e.g., United States v.
Gunera, 479 F.3d 373, 376 (5th Cir. 2007). Thus, it appears that the district
court’s judgment uses the term “illegal reentry” intentionally in reference to §
1326 generally, and such is not a clerical error. Accordingly, we AFFIRM.




                                         2